BILL OF COSTS

           TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                       No. 06-13-00051-CV

                                       Warren Whisenhunt

                                                    v.

                             Matthew Lippincott and Creg Parks

      (No. CV41303 IN COUNTY COURT AT LAW OF HOPKINS COUNTY)
TYPE OF FEE             CHARGES PAID      BY
MOTION FEE                                 $15.00   E-PAID       JON M SMITH
REQUIRED TEXAS.GOV EFILING FEE              $5.00   E-PAID       DAVID W DODGE
REQUIRED TEXAS.GOV EFILING FEE              $5.00   E-PAID       JON M SMITH
REQUIRED TEXAS.GOV EFILING FEE              $5.00   E-PAID       DAVID W DODGE
REQUIRED TEXAS.GOV EFILING FEE              $5.00   E-PAID       JON M SMITH
REQUIRED TEXAS.GOV EFILING FEE              $5.00   E-PAID       JON M SMITH
REQUIRED TEXAS.GOV EFILING FEE              $5.00   E-PAID       DAVID W DODGE
MOTION FEE                                 $10.00   E-PAID       DAVID W DODGE
REQUIRED TEXAS.GOV EFILING FEE              $5.00   E-PAID       DAVID W DODGE
REQUIRED TEXAS.GOV EFILING FEE              $5.00   E-PAID       JON M SMITH
SUPPLEMENTAL CLERK'S RECORD                $84.00   PAID         JON MICHAEL SMITH
INDIGENCY FEE                              $25.00   PAID         JON MICHAEL SMITH
FILING                                    $100.00   PAID         JON MICHAEL SMITH
SUPREME COURT CHAPTER 51 FEE               $50.00   PAID         JON MICHAEL SMITH
CLERK'S RECORD                            $124.00   PAID         MCCATHERN, PLLC
REPORTER'S RECORD                         $420.00   PAID         MCCATHERN, PLLC
FILING                                    $175.00   NOT PAID     MCCATHERN, PLLC
REQUIRED TEXAS.GOV EFILING FEE              $5.00   E-PAID       STEPHANIE M ALMETER


         Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: $175.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.


        I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of THE
COURT OF APPEALS FOR THE SIXTH DISTRICT OF TEXAS, showing the charges and payments, in
the above numbered and styled cause, as the same appears of record in this office.

                                                                IN TESTIMONY WHEREOF, witness
                                                                my hand and the Seal of the COURT
                                                                OF APPEALS for the Sixth District of
                                                                Texas, this November 25, 2015.

                                                                DEBRA AUTREY, CLERK



                                                                By ___________________________
                                                                                                 Deputy